 In the Matter of DECATUR NEWSPAPERS, INC.andDECATUR NEWS-PAPERGUILD, AFFILIATEDWITH AMERICAN NEWSPAPER GUILD,AFFILIATED WITH THE COMMITTEE FOR INDUSTRIAL ORGANIZATIONCase No. C-760.-Decided October 06, 1939NewspaperPublishingIndustry-Interference,Restraint,andCoercion:.anti-union statements by supervisory employees ; discriminatory demotion forunionactivities-Discrimination:charges of,not sustained-UnitAppropriatefor Collective Bargaining:full-time editorial employees exclusive of supervisoryemployees ; no controversy asto-Representatives:proof of choice : member-ship inunion-Collective Bargaining:charges of failure to bargain collectivelydismissed-Strike: involved ; not caused or prolonged by unfair labor practicesof the respondent.Mr. Robert R. Rissman,for the Board.Vail,Mills & Armstrong,byMr. Robert R. Vail,of Decatur, Ill.,for the respondent.Mr. Allan Lind,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Decatur News-paper Guild, herein called the Guild, the National LaborRelationsBoard, herein called the Board, by the Regional Director for the'Thirteenth Region (Chicago, Illinois), issued its complaint, datedApril 8, 1938, against Decatur Newspapers, Inc., herein called therespondent, alleging that the respondent had engaged in and wasengaging in unfair labor practices within the meaning of Section 8(1), (3), and (5) and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.A copy of the-complaint, accompanied by notice of hearing, was duly served uponthe respondent and the Guild.The complaint alleges in substance that (1) on and after June 16,1937, the respondent refused to bargain collectively in good faith16 N. L. R. B., No. 52.489 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the Guild, the duly designated exclusive representative of em-ployees of the respondent in an appropriate unit; (2) the respond-ent's refusal to bargain in good faith with the Guild caused itseditorial employees to go on strike on July 10, 1937; (3) on August5,1937, the respondent discouraged membership in the Guild byrefusing to reinstate Harley Lewis and Charles Swart because theyengaged in union activity; and (4) by the above acts and conduct, byinterrogation and threats, and by other statements and acts the re-spondent interfered with, restrained, and coerced its employees inthe exercise of the right to self-organization and to engage in con-certed activities for their mutual aid and protection as guaranteedin Section 7 of the Act.On April 14, 1938, and on April 18, 1938,the respondent filed an answer and amended answer, respectively, inwhich it denied that it had engaged in the alleged unfair laborpractices.Pursuant to notice, a hearing was held at Decatur, Illinois, fromApril 18 to 22, 1938, before Charles W. Whittemore, the Trial Ex-aminer duly designated by the Board. The Board and the re-spondent were represented by counsel and participated in the hearing.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to produce evidence bearing upon the issues was affordedall parties.During the course of the hearing counsel for the respondent movedto dismiss the complaint on the grounds that the Board was withoutjurisdiction and that the evidence did not sustain the allegations ofthe complaint.The Trial Examiner denied the motions.At theclose of the hea ring counsel for the Board moved to amend thecomplaint to ' conform to the proof.The Trial Examiner grantedthe motion.During the course of the hearing the Trial Examinermade other rulings on motions and on objections to the admissionof evidence. ' The Board has reviewed the rulings of the Trial Ex-aminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.On July 13, 1938, the Trial Examiner filed his Intermediate Re-port.He found that the respondent had engaged in and was engag-inin unfair labor practices affecting commerce within the meaningof-Section 8 (1), (3)', and (5) and Section 2 (6) and (7) of the Act,by refusing to bargain collectively and in good faith with the Guild ;by discharging and refusing to reinstate Charles Swart and HarleyLewis; and by' interfering with, restraining, and coercing its em-ployees in the rights guaranteed in Section 7 of the Act.He recom-mended that the respondent cease and desist from engaging in theunfair labor practices, and; affirmatively, offer full reinstatement withback pay to Charles Swart and Harley Lewis, and upon request bar-gain collectively in good faith with the Guild.iI DECATUR NEWSPAPERS,INCORPORATED491On July 21, 1938, the respondent filed exceptions to the Interme-diate Report and on August 8, 1938, the respondent filed a brief.On December 20, 1938, pursuant to permission granted by the Board,the respondent presented oral argument before the Board in Wash-ington, D. C., in support of its contentions.The Board has reviewedthe exceptions and the brief and finds the exceptions to be withoutmerit, except as they are consistent with the findings, conclusions,and order set forth below.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE 13USINESS OF THE RESPONDENTDecatur Newspapers, Inc., a Delaware corporation, having itsprincipal office and place of business in Decatur, Illinois, prints,edits, publishes, and distributes the Decatur Herald, .a daily news-paper; the Decatur Daily Review, a daily newspaper; the SundayHerald and Review, a weekly newspaper, at Decatur, Illinois; andthe Evening Courier, a daily newspaper, at Urbana, Illinois.Therespondent also owns the controlling stock of East Shores News-papers, Inc., a corporation engaged in publishing, editing, printing,and distributing the East St. Louis Journal, a daily newspaper, atEast St. Louis, Illinois..The present controversy involves only the respondent's Decaturnewspapers.The average daily circulation of the papers publishedat the Decatur plant for the period from March 1,.19375*to,Marc] 1. 3111938, was 45,698 copies; the average Sunday circulation. of the Sun-day Herald and Review for the same period was 40,379 copies.Theaverage distribution of such newspapers to points, outside the Stateof Illinois was approximately 224 copies daily and 238 copies onSundays.The respondent is a member of the Associated Press and subscribesto and receives news, features, and photographic services by teletypeand mail from International News Service, Associated Press, KingFeatures Syndicate, Inc., and Wide World Photos.These agenciescollect their materials from all parts of the country and the world.During the period from March 1, 1937, to ' March 31, 1938, the re-spondent received and published 74,781 inches of advertisementsfrom advertising agencies located outside the State of Illinois.Suchadvertisements included those of such advertisers as Liggett andMyers Tobacco Company, American Tobacco Company, NationalDistillers Products, General Motors Corporation, Old Quaker Com-pany, the Wilken Family, Incorporated, Seagram Distillers Corpora-tion, Ford Motor Company, and the. Chrysler Corporation.For the 492DECISIONSOF NATIONALLABOR RELATIONS BOARDsame period it published 500,337 niches of local advertisements.From March 1, 1937, to March 31, 1938, it purchased approximately$121,000 worth of newsprint, most of which was shipped to theDecatur plant from Canada.During the same period the respondentpurchased repair parts for its composing room valued at approxi-mately $1,600.The respondent obtained 50 per cent of this materialfrom outside the State of Illinois.II.THE ORGANIZATION INVOLVEDDecatur Newspaper Guild is a labor organization affiliated withthe American Newspaper Guild, which in turn is affiliated with theCommittee for Industrial Organization,' herein called the C. I. O.The Guild admits to membership full-time editorial employees ofthe respondent.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionThe complaint alleges, and the answer denies, that on and afterMay 5, 1937, the respondent interfered with, restrained, and coercedits employees in the exercise of rights guaranteed in Section 7 ofthe Act.Prior to 1937 some employees of the respondent were members ofthe Guild.The Guild did not, however, seek to negotiate with therespondent on their behalf until that year.During the early part of.May, 1937 the parent organization of the Guild, the American News-paper Guild, sought bargaining relationships with the respondent onbehalf of the full-time editorial employees engaged on the re-spondent's newspapers in Decatur, Urbana, and East St. Louis, Illi-nois.The credible and, in some instances, undisputed testimony con-vinces us that following the demand of the American NewspaperGuild the respondent sought to discourage the employees at its De-catur plant from becoming or remaining affiliated with the Guild.There can be no doubt of the respondent's hostility toward theAmerican Newspaper Guild and its affiliates. Thus as early as 1935Edward Lindsay, editor of the Decatur Herald and of the DailyReview, a supervisory employee of the respondent, stated to CharlesSwart, then employed by the respondent on its East St. Louis news-paper, in a conversation about the American Newspaper Guild, that"he didn't want any organization coming between him and the mem-to run the news room." In December 1936 Lindsay stated to Swartthat Ray Kringle, then president of the Guild, and Karl Pretshold, a1Now the Congress of IndustrialOrganizations. DECATUR NEWSPAPERS, INCORPORATED493member, were ungrateful to Lindsay in that they engaged in Guildactivity.The respondent's hostility toward the Guild is further revealed byLindsay's testimony in this case.Thus he asserted at the hearingthat the American Newspaper Guild "was a dangerous thing innewspaper offices" and he attributed such danger to its affiliation withthe C. I. 0. Lindsay admitted on the witness stand that he hadmade substantially similar statements to employees at Decatur andthat he had advised new employees at this.plant to delay joining theGuild for at least 6 months. The record contains other evidenceshowing .'that the respondent. sought, by anti-union statements toemployees and by other coercive action, to thwart the Guild.Shortly after the American Newspaper Guild presented its requestfor collective bargaining in May 1937, a staff meeting of the re-spondent'sDecatur employees was called.At this meeting SamTucker, editor and director of the respondent and its representativeat subsequent negotiations with the Guild, gave a talk. In substancehe informed the assembled employees that membership in the Guildwas incompatible with their individual and professional interestsand that a union member "could not be a good newspaper man."Shortly thereafter, Lindsay learned that Swart, employed at theDecatur plant by this time, was president of the Guild. Lindsaysummoned Swart to his office and stated that Swart's interest laywith the respondent rather than with the Guild, and further that therespondent could not retain an active Guild member in Swart's posi-tion of confidence and privilege.Within a short time thereafter the respondent transferred Swartfrom his position of roving reporter to the less desirable City Hall"beat," allegedly so that Swart could give instruction to another re-porter assigned to the City Hall.The evidence shows that Swartremained on this "beat" until July 10, 1937, the day he and otheremployees went on strike. In view of Lindsay's threat to Swart, itis clear and we find that by the transfer the respondent sought todiscourage activity on behalf of the Guild.Harley Lewis, the respondent's photographer at Decatur andchairman of the Guild membership committee, testified that in Mayor June 1937 Lindsay offered Lewis' activity on behalf of the Guildas a reason for denying him a wage increase. Shortly thereafter,according to Lewis, Lindsay came to him and said :You have insisted on sticking your neck out .on this Guildbusiness in spite of the precautions I have given you, it wouldbe better- if you look around and see if you can find anotherjob because I can't go through with the various promises Ihave made and your future just no longer exists with this paper. 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the hearing Lindsay denied having made these statements toLewis. In view, of Lindsay's statements to Swart and his own testi-mony, hereinabove set forth, we credit the substance of Lewis'testimony and find that Lindsay sought to coerce Lewis into aban-doning the Guild by threats with respect to the terms and tenureof his employment.We find that by the above-mentioned acts, including the state-ments of Sam Tucker and Edward Lindsay, and the transfer ofCharles Swart, the respondent has interfered with, restrained, andcoerced its employees in the exercise of the right-to self-organiza-tion, to form, join, or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining, asguaranteed in Section 7 of the Act.B. The alleged refusal to bargain1.The appropriate unitThe Guild claims that the full-time editorial employees of therespondent at Decatur, exclusive of supervisory employees, con-stitute an appropriate unit.The respondent interposed no objectionsto this unit.We find that the full-time editorial employees of the respondenton the Decatur. Herald, the Decatur Daily Review, and the SundayDecatur Herald and Review, exclusive of supervisory employees,constitute a unit appropriate for the purposes of collective bargain-ing, and that said unit will insure to employees of the respondentthe full benefit of the right to self-organization and collectivebargaining and will otherwise effectuate the policies of the Act.2.Representation by the Guild of the majority in the appropriateunitThe complaint alleges, and the answer -denies, that on various datesbetween June 16 and July 22, 1937, the respondent refused, and atall times thereafter has refused, to bargain collectively with theGuild.During the period between June 16 and July 22, 1937,inclusive, the respondent employed a maximum of 31 employeeswithin the appropriate unit.2The undisputed evidence shows that2 The respondent's pay roll introduced into evidence shows that it employed 38 editorialemployees at Decatur, as of June 16, 1937.Of these, two were pensioned employees, sevenwere supervisory employees,while three were part-time employees.Thus it appears that,the respondent hired 4 full-time editorial employees and on June 28 an additional full-time editorial employee,making a total of 31 employees within the appropriate unit. DECATUR NEWSPAPERS, INCORPORATED495,during this period a minimum of 16 employees in the appropriateunit had designated the Guild as their collective bargaining agent.3Accordingly, we find that between June 16 and July 22, 1937, inclu-sive, the Guild was the duly designated representative of the majorityof the respondent's employees in the appropriate unit, and pursuantto Section 9 (a) of the Act, the exclusive representative of all theemployees in such unit for the purposes of collective bargaining inrespect to rates of pay, wages, hours of employment, and other condi-tions of employment.3.The alleged refusal to bargainOn June 13, 1937, the Guild requested the respondent to enter intocollective bargaining negotiations.The respondent agreed to meetwith the Guild.Accordingly several conferences were held betweenJune 22 and July 22, 1937..At the first conference held on June 22, the Guild submitted tiproposed contract embodying some 21 terms.The Guild's demandsincluded, among other things, the Guild shop.'The respondentrejected this demand and stated :In regard to your first point, a closed shop is out of thequestion.There is no chance to talk to us about that . .No one can sell me on the day when the editorial departmentwould be made up of C. I. O. members. I cannot see how itcan be done.5The other demands were also discussed but no meeting of the mindswas reached as to any item. At subsequent conferences held onJune 25, June 29, and July 1, the respondent and the Guild dis=cussed the 21 terms in detail without arriving at an understanding.3 Prior to June 16, 15 employees within the appropriate unit were dues-paying membersof the Guild,one employee had applied for membership therein, and another had appliedand paid an initiation fee in December 1936, but had paid no dues thereafter.On July15, 1937, four newly hired full-time editorial employees applied for membership in theGuild.4The Guild shop is defined on this record as a plant in which membership in the Guildbecomes a condition of continued employment within 30 days from the date of hiringof a new employee.5The respondent made similar statements at subsequent conferences when discussing theGuild shop.Thus on June 29 the respondent objected to the Guild shop, stating thatthe freedom of editorial expression was involved.Notwithstanding the Guild's objectionthat the freedom of editorial expression was not involved,the respondent expressed itsposition on this point as follows :Notwithstanding protestations,the freedom of editorial expression is involved...where a man is not a newspaper man but primarily a labor agitator firstand a newspaper man second[his] value as a newspaper man is seriously impaired...Ithink . . . the newspaper...demands first of all [that] itcan face the subscriber with a confident statement that it is presenting news andopinions that are not subject to any loyalty and bias that could compete with theloyalty of the newspaper to those customers . . . I would say that we cannottolerate a writer who has allegiance or pre-commitment to the Farmer-Labor Party,trade union,or anything like that. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe respondent had submitted a counterproposal with respectto wages at the conference of June 25, but the Guild rejected it atthe conference of June 29.On July 8 the respondent submitteda broader counterproposal dealing with several, subjects covered bythe Guild's proposed agreement.The committee representing theGuild expressed its disapproval of the respondent's counterproposalbut agreed to submit it to the -general membership of the Giiild.OnJuly 9 the Guild rejected the respondent's counter-offer and author-ized its executive committee to call a strike at a date to be set bythe executive committee,On the morning of July 10 Julius Klytlian, vice president of theAmerican Newspaper Guild, and H. C, Schaub, president of therespondent, met in an effort to prevent the strike.They reachedan apparent agreement on a proposal to be submitted to the nego-tiating committees of the respondent and the Guild.The two coin-mitteesmet in conference that afternoon.At this conference therespondent' and the Guild could not, agree- on the terms of the-- under-standing reached by Klyman and Schaub.The respondent took theposition that the Guild had consented to the respondent's counter-proposal of July 8, as modified by a so-called security clause 6TheGuild took the position that further changes were to be made inthe counterproposal.The respondent offered the Guild the choiceof consenting to the counterproposal of July 8 and the securityclause or of continuing negotiations without advance commitmentby the respondent to the security clause 7The respondent and theGuild discussed their respective contentions but no agreement wasreached and the meeting ended at 7 p. in.Within an hour there-after the executive committee of the Guild declared the strike inoperation.Sixteen editorial employees went on strike.The plant remainedclosed for several days.On July 15, pursuant to a request of press-men and typographical unions and of the Illinois State Departmentof Labor, the respondent and the Guild resumed their conferences.The Guild submitted its original proposal.The respondent againrejected the Guild shop. It also rejected the 5-day 40-hour demandof the Guild but agreed to obviate the Guild's objections to a 6-day40-hour week.Other terms were discussed at length but no meetingof the minds was reached.At the close of the conference the re-,The security clause provided as follows : no discharges of editorial employees exceptfor gross misconduct or insubordination;no intimidation because of Guild membership ;no economy lay-offs during the first 6-month period ; thereafter economy lay-offs to belimited to two employees for the succeeding 6 months ; no person with more than 2 years'service with respondent to be laid off for reasons of economy and any employee laid off forreasons of economy to be given preference over new employees.4The evidence is in conflict as to whether the respondent gave the Guild this secondalternative.We are satisfied from the record that both alternatives were presented. DECATUR NEWSPAPERS,INCORPORATED497spondent agreed to submit a counterproposalat a meetingto be heldthe following day.At the July 16 conference the respondent submitted in substanceits counterproposal of July 8.The Guild inquired whether therespondent would accept the securityclause.The respondent i e-jected this clause on the asserted ground that the Guild had filedcharges with the Board and that therefore the employeeswere "goingto have all the security in the world."The Guild rejected the re-spondent's counterproposal and offered to submit a modified pro-posal at the following conference.The respondent and the Guildmet again onJuly 17.The Guild.deleted seven of its orignal demands, substituted the security clausefor the Guild-shop provision, and made various other changes in itsproposals.The respondent stated, however, that the counterpro-posalof July 8 represented its final offer.A further meeting was held on July 19, but the position of theparties remained unchanged.The respondent offered to submit thedispute to arbitration.The Guild, however, declined this offer.The respondent and the Guild held their final conference on July22.At this meeting the respondent detailed itsreasonsfor rejectingthe proposals of the Guild,' as modified on July 17.The respondentpersisted in rejecting the security clause on the asserted ground thatitmight be the cause of "some misunderstanding."The Guild tookthe position that there were a numberof differencesbetween therespondent and the Guild but that itwas "useless, to discuss otherclauses," since agreement was impossible so long as "we haven't gotsecurity."The meeting closed without any understanding havingbeen reached.While under the circumstances recited above we entertain doubtsof the respondent's bona fides," nevertheless we are not convinced ofthe respondent's bad faith, since the respondent engaged innumerousconferences and extended discussions with the Guild with respect tothe Guild's demands, presented counterproposalsand made conces--ions, and finally offered to settle the labor dispute by arbitration.Upon the basis of this record we are unable to conclude that therespondent did not strive to reach an understanding with the Guild orthat the respondent refused to embody any understandings reachedin a signed agreement.Accordingly, we find that the respondentdid not refuse to bargain collectively with the Guild.We find fur-8 The Trial Examiner,in finding that the respondent had not negotiated in good faith,laid stress on the fact that the respondent published its counterproposal of July 8 on theplant bulletin board.Upon this record it is clear that the respondent,by such posting,did not seek to "undercut"the representative authority of the Guild.Cf.National LaborRelations Board V. Remington-Rand, Inc.,94 F. (2d)862 (C. C. A. 2d),cert.den. 58S. Ct. 1046. 498DECISIONSOF NATIONAL LABORRELATIONS BOARDther that the strike was not caused or prolonged by unfair laborpractices of the respondent.C. The refusals to reinstateWe have noted above that 16 employees went on strike on July10, 1937, following the failure of the respondent and the Guild to.reach an understanding with respect to wages, hours of work, andother conditions of employment.We have also found that this strike:was not caused or prolonged by unfair labor practices of the re-spondent.On or aboutJuly 27, 1937,three striking employees applied for,and received reinstatement,one striking employee left Decatur tosecure employment elsewhere,and it appears from the record that oneother striking employee abandoned the strike,although the recorddoes not reveal the circumstances of such abandonment.On August 5, 1937, the Guild notified the respondent of the ter-mination of the strike and inquired whether or not the remainingstriking employees could obtain reinstatement.The respondentagreed to and did reemploy these striking employees with the excep-tion of Charles Swart, president of the Guild,and Harley Lewis,chairman of the Guild membership committee and otherwise activetherein.The complaint alleges and the answer denies that the failure toreinstate Swart and Lewis was discriminatory.The Trial Examinerso found,and. the respondent takes exception thereto.The record establishes the following.On July 19 and 22, 1937,the respondent expressed its willingness to reinstate all the strikingemployees without exception.On July 29, 1937, Swart and Lewiswere arrested and charged with having that day attacked JamesPatton, oneof the striking employees who had returned to work onor aboutJuly 27.On July 29, 1937, the respondent investigated thecharge against Swart and Lewis and concluded that they had infact assaulted Patton.The respondent's board of directors thereuponresolved not to reemploy Swart and Lewis.The respondent's above-mentioned interference, restraint,and co-ercion with respect to Swart, Lewis,and its other employees, priorto the strike, raises some doubt that the respondent refused to rein-state Swart and Lewis because of their alleged assault upon Patton.Nevertheless in view of the respondent's expressed willingness toreinstate these two striking employees shortly before the allegedattack, and all the circumstances surrounding this incident, we con-clude that the respondent did refuse to reinstate Swart and Lewisfor that reason.,We also find that the respondent had reasonablegrounds for believing that Swart and Lewis engaged in the assault.i DECATUR NEWSPAPERS, INCORPORATED499Under the, circumstances of this case we hold that such refusal didnot constitute a violation of Section 8 (1) or(3) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above,occurring in connection with the operations of the respond-ent described in Section I above, have a close, intimate,and substan-tial relation to trade, traffic,and commerce among the several States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving foundthat the respondent, hasinterferedwith,'restrained,and coerced its employees in the exerciseof the rightsguaranteed inSection7 of the Act, we shall orderit to cease and desist therefromand take certainaffirmativeaction.We shalldismiss the complaintas to alleged unfair labor practices within Section.8 (3) and (5)of the Act.Upon the basisof the foregoing findings of fact, and upon theentire record in the case,the. Board makes the following :CONCLUSIONS OF LAW1.Decatur Newspaper Guild is a labor organization within themeaning of Section 2(5) of the Act.2.By interfering with, restraining,and coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7)of the Act.4.The respondent has not engaged in unfair labor practices withinthe meaning of Section 8 (5) of the Act.5.The respondent has not engaged in unfair labor practices with-in the meaning of Section 8 (3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent,Decatur Newspapers,Inc.,Decatur,Illinois,and itsofficers, agents, successors,and assigns shall: 500DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from in any manner interfering with, re-straining, or coercing its employees in the exercise of the right toself-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, as guaranteed inSection 7 of the Act.2.Take., the following affirmative action which the Board findswill effectuate the policies of the Act :(a) Immediately post, and keep posted for a period of at leastsixty (60) consecutive days from the date of posting, notices to itsemployees in conspicuous places throughout the editorial depart-ment, stating that the respondent will cease and desist as aforesaid;(b)Notify the Regional Director for the Thirteenth Region(Chicago, Illinois) in writing within ten (10) days from the dateof this Order what steps the respondent has taken to complyherewith.AND IT IS FUTHER ORDERED that the complaint be, and it hereby is,dismissed in so far as it alleges that the respondent has engaged inunfair' labor practices within the meaning of Section 8 (3) and (5)of the Act.MR. WILLIAM M. LEISERSON took no part in the consideration of theabove Decision and Order.